Morton, J.
We think that the statute in question must be construed as if it read “ without first having obtained leave from the master or person having charge of such vessel, or without first having obtained leave in writing from its owners or agents.” Pub. Sts. c. 69, § 5. The statute as originally enacted was intended according to its title “to protect mariners arid shipowners from imposition,” (St. 1857, c. 139,) and in order to do that forbade without qualification the entry upon a vessel before it was made fast to the wharf of any person except a pilot or public officer, without having obtained leave from one of the persons *314named in the statute. The original statute was re-enacted, with slight changes in phraseology, in Gen. Sts. c. 52, §§ 22 to 29 inclusive, excepting § 26, which was a re-enactment of St. 1859, c. 235, and the provisions of the General Statutes were incorporated into Pub. Sts. c. 69, §§ 5 to 12 inclusive, excepting § 7, which‘was a re-enactment of St. 1874, c. 76. The offence with which the defendant is charged became complete upon his boarding the vessel without having obtained the leave which the statute required, no matter what his motive was, and without regard to the fact that permission was afterwards given him by the captain to remain on board. Commonwealth v. Slattery, 147 Mass. 423. Commonwealth v. Tobin, 108 Mass. 426. Cases may be supposed where the application of this rule would operate with harshness, but they do not justify us in departing from the words of the statute. Exceptions overruled.